FILED
                             NOT FOR PUBLICATION
                                                                           JUN 20 2017
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


DORORTHY DALE WRIGHT,                            No. 15-55282

                Plaintiff - Appellant,           D.C. No. 2:12-cv-01893-SP

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                       Sheri Pym, Magistrate Judge, Presiding

                            Submitted November 10, 2016**
                                Pasadena, California

              Before: O’SCANNLAIN, RAWLINSON, and MARQUEZ***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Rosemary Márquez, District Judge for the United
States District Court for the District of Arizona, sitting by designation.

                                          1
      Dorothy Dale Wright (Wright) appeals from an order affirming the

Commissioner’s decision denying her application for disability insurance benefits.

Wright contends that the ALJ erred in accepting testimony from a vocational

expert (VE) that there are jobs that exist in significant numbers in the national

economy that she could perform given her age, education, work experience, and

residual functional capacity. We review the district court’s order affirming the

ALJ’s denial of disability benefits de novo and disturb the Commissioner’s

decision only if it contains legal error or is not supported by substantial evidence.

See Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      The ALJ properly relied on the VE’s testimony regarding the number of jobs

in the national economy that Wright could perform given her functional

limitations. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005); see also

20 C.F.R. § 404.1566(e) (approving the use of VEs to determine whether a

claimant’s “skills can be used in other work”). In determining the number of jobs

Wright could perform, the VE consulted reliable sources—the Dictionary of

Occupational Titles (DOT), the Bureau of Labor Statistics (BLS), and her own

professional experience. See 20 C.F.R. § 404.1566(d)(1) (referencing the

reliability of the DOT), (d)(5) (including the BLS as a reliable source), (e)

                                           2
(permitting the use of VEs); see also Bayliss, 427 F.3d at 1218 (“A VE’s

recognized expertise provides the necessary foundation for his or her

testimony. . . .”).

       We afford the ALJ a presumption of regularity, subject to rebuttal. See id. at

1215. Wright failed to successfully rebut the ALJ’s reliance on the VE’s

testimony. Wright’s counsel elected not to cross-examine the VE or to submit

interrogatories regarding the VE’s proffered job numbers. Instead, Wright’s

counsel submitted a motion to alter or amend the judgment, providing alternative

job numbers and criticism of the VE’s sources. Absent a persuasive challenge to

the ALJ’s reliance on the VE’s proffered job numbers, Wright cannot establish that

the ALJ’s acceptance of the VE’s testimony constituted reversible error. See 20

C.F.R. § 404.1566.

       AFFIRMED.




                                          3